       Case 3:18-cv-00718-DPJ-FKB Document 1 Filed 10/17/18 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION


MARY L. “NICKI” M. BOLAND                                                        PLAINTIFF


VERSUS                                                               3:18-cv-718-DPJ-FKB
                                                          CAUSE NO. ___________________


MARSHALL FISHER AND RAY SIMS, II,
In their Individual Capacities,                                               DEFENDANTS

                                                                 JURY TRIAL DEMANDED


                                       COMPLAINT


       This is an action to recover actual and punitive damages for retaliation for Plaintiff’s

exercising her First Amendment rights of free speech. Plaintiff also makes a claim against both

Defendants for malicious interference with employment. The following facts support the action:

                                              1.

       Plaintiff MARY L. “NICKI” M. BOLAND is an adult resident citizen of 2018 Meadowbrook

Road, Jackson, Mississippi 39211.

                                              2.

       Defendant MARSHALL FISHER is an adult resident citizen of Mississippi. Defendant

Fisher may be at the Mississippi Department of Public Safety, 1900 East Woodrow Wilson Avenue,

Jackson, Mississippi 39216.

       Defendant RAY SIMS, II is an adult resident citizen of Mississippi. Defendant Sims may

be served with process at the Mississippi Department of Public Safety, 1900 East Woodrow Wilson

Avenue, Jackson, Mississippi 39216.
        Case 3:18-cv-00718-DPJ-FKB Document 1 Filed 10/17/18 Page 2 of 5



       Defendants are sued in their individual capacities.

                                                3.

       This action is authorized by 42 U.S.C. § 1983, and by the First Amendment to the United

States Constitution. This Court has jurisdiction under 28 U.S.C. § 1343, and under 28 U.S.C. §

1331. This Court has supplemental jurisdiction for Plaintiff’s state law claims.

                                                4

       Plaintiff is an attorney. She was hired by the Department of Public Safety, and began work

on October 15, 2015. During Plaintiff’s employment, her job duties included working at the

Mississippi Department of Public Safety, Division of Public Safety Planning, and the Criminal

Information Center. In both departments, Plaintiff showed initiative, and displayed an eagerness to

learn. Throughout her employment, Plaintiff received no information that she was performing a poor

job, and no indication by Defendant that it was dissatisfied with her performance.

                                                5.

       On or about April 18, 2017, Plaintiff requested and was allowed to attend a meeting between

the Department of Public Safety (“DPS”) and the National Highway Transportation Safety

Administration (“NHTSA”). There were allegations that DPS was misappropriating federal funds

by officers writing “ghost” tickets. Two (2) DPS employees had previously been terminated

allegedly for reporting these “ghost” tickets to NHTSA. DPS was concerned that this claim could

jeopardize a federal grant that DPS received from the federal government. During the meeting, a

representative from NHTSA stated, on two (2) occasions, that Mississippi was guilty of wrongdoing

in regard to these “ghost” tickets.




                                                -2-
       Case 3:18-cv-00718-DPJ-FKB Document 1 Filed 10/17/18 Page 3 of 5



                                                 6.

       The next day, April 19, 2017, Plaintiff approached a member of NHTSA, with Defendant

Ray Sims present, and asked him why NHTSA was alleging that Mississippi had done something

illegal. The NHTSA representative denied that he had said Mississippi had done anything illegal.

Plaintiff told him that she wrote it in her notebook, twice, and she could go get her notebook.

Plaintiff was then asked to leave the room.

                                                 7.

       Defendant Sims reported this conversation to the Commissioner of DPS, Defendant Marshall

Fisher, and falsely claimed that Plaintiff was unprofessional with the NHTSA representative.

                                                 8.

       Two (2) days later, or about April 21, 2017, Plaintiff was informed that she was discharged.

No reason was given for her discharge.

                                                 9.

        Plaintiff filed a lawsuit against the Mississippi Department of Public Safety alleging race

and gender discrimination. See First Amended Complaint in Boland v. Mississippi Department of

Public Safety, U.S.D.C. No. 3:17-cv-00803-LG-RHW, attached hereto as Exhibit “1.”

                                                10.

       In response to a discovery request as to why Plaintiff was terminated, the first reason listed

by DPS was this conversation Plaintiff had with the NHTSA representative on April 19, 2017. DPS

claims that Defendant Fisher made the decision to terminate Plaintiff. Defendant Fisher admitted

that he never talked to the NHTSA representative or Plaintiff, and the sole source of what allegedly

happened at this meeting was from Defendant Sims.


                                                -3-
           Case 3:18-cv-00718-DPJ-FKB Document 1 Filed 10/17/18 Page 4 of 5



                                                11.

       Plaintiff was speaking to the NHTSA representative about a matter of public concern to an

agency outside the DPS. As such, it is protected speech by a citizen. Because Plaintiff’s protected

speech to a NHTSA representative was a motivating factor in Plaintiff’s termination, Defendants

Fisher and Sims violated Plaintiff’s First Amendment rights. Further, Defendants Fisher and Sims

maliciously interfered with Plaintiff’s employment with DPS, in that they caused her to be fired for

reasons that were in bad faith, and not related to Plaintiff’s job performance.

                                                12.

       Plaintiff has suffered lost income, and mental anxiety and stress as a result of Defendants’

actions.

                                                13.

       Defendants Fisher and Sims are liable to Plaintiff for violation of Plaintiff’s First

Amendment rights, and for maliciously interfering with her employment with DPS.

                                    REQUEST FOR RELIEF

       Plaintiff requests actual and punitive damages in an amount to be determined by a jury and

reasonable attorney fees.




                                                -4-
Case 3:18-cv-00718-DPJ-FKB Document 1 Filed 10/17/18 Page 5 of 5



RESPECTFULLY SUBMITTED, this the 17th day of October, 2018.

                               MARY L. “NICKI” M. BOLAND, Plaintiff


                         By:   /s/ JIM WAIDE
                               Jim Waide, MS Bar No. 6857
                               waide@waidelaw.com
                               Ron Woodruff, MS Bar No. 100391
                               rwoodruff@waidelaw.com
                               WAIDE & ASSOCIATES, P.A.
                               332 North Spring Street (38804)
                               Post Office Box 1357
                               Tupelo, MS 38802-1357
                               (662) 842-7324 / Telephone
                               (662) 842-8056 / Facsimile

                               ATTORNEYS FOR PLAINTIFF




                                 -5-
